

Exhibit 10.1

Summary of Viacom Inc. Compensation for Outside Directors
(Effective as of January 16, 2014)
Cash Compensation
 
•
An annual Board retainer of $100,000, payable in equal installments quarterly in
advance. The Vice Chair of the Board receives an annual retainer of $200,000.



•
The Chairs of the Audit and Compensation Committees each receive an annual
retainer of $20,000, payable in equal installments quarterly in advance, and the
members of those Committees receive a per meeting attendance fee of $2,000.



•
The Chair of the Governance and Nominating Committee receives an annual retainer
of $15,000, payable in equal installments quarterly in advance, and the members
of that Committee receive a per meeting attendance fee of $1,500.



Outside directors may elect to defer their cash compensation under the
Viacom Inc. Deferred Compensation Plan for Outside Directors.
Equity Compensation


•
An annual grant on January 31st of each year of Restricted Share Units (RSUs) of
Class B Common Stock, the number of which is determined by dividing (i) $175,000
by (ii) the fair market value of one share of Class B Common Stock on The NASDAQ
Stock Market on the date of grant. The RSUs vest one year from the date of grant
and are payable to outside directors in shares of Class B Common Stock upon
vesting unless the outside director elects to defer settlement of the RSUs to a
future date. Outside directors are entitled to receive dividend equivalents on
the RSUs in the event the Company pays a regular cash dividend on its Class B
Common Stock.





